Title: To Thomas Jefferson from Charles Yancey, 7 May 1825
From: Yancey, Charles
To: Jefferson, Thomas


Dear Sir,
Richmond
7 May 1825
I was lately at New York in New York State. & was then requested  to take Some Patent hoes, & present to The farmers, & Planters of Va I Recd 1 Doz for the Agricultural Society of Va with a request, that You, & Colo T. M. Randolph Should have one each. a letter has been put in the P. O. here for You from The Patenter, (Mr Hines) the hoes are of the Trowell kind they are light & usefull—I fear I Shall be troublesome when I ask Your opinion after a fair trial I am Your old friend & well wisherCharles YanceyPs. I hope if the hoes prove useful The Inventor May be encouraged—